FILED
                            NOT FOR PUBLICATION                             JAN 28 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50114

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00462-DDP

  v.
                                                 MEMORANDUM*
MARVIN RIGOBERTO ARAUJO-
VARGAS, a.k.a. Marvin R. Araujo, a.k.a.
Wilson Armando Murillo Garcia, a.k.a.
Wilson Murillo, a.k.a. Wilson Armando
Garcia Murillo, a.k.a. Marvin Rigoberto
Vargas,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, Chief Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Marvin Rigoberto Araujo-Vargas appeals from the district court’s judgment


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and challenges his guilty-plea conviction and 63-month sentence for being an

illegal alien found in the United States following deportation, in violation of 8

U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Araujo-

Vargas’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Araujo-Vargas

the opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Araujo-Vargas waived his right to appeal his conviction, with the exception

of an appeal based on a claim that his plea was involuntary. He also waived the

right to appeal his sentence, with the exception of the court’s calculation of his

criminal history category. Our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds for relief as

to the voluntariness of Araujo-Vargas’s plea or the criminal history category

calculated by the court. We therefore affirm as to those issues. We dismiss the

remainder of the appeal in light of the valid appeal waiver. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    14-50114